Citation Nr: 0717149	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD, secondary to a sexual 
trauma that occurred in service.  VA medical records reflect 
a diagnosis to that effect, but it does not appear that 
attempts have been made to obtain all the VA treatment 
records the veteran identified as relevant, i.e., 
(Tuscaloosa, Alabama VA Medical Center).  This should be 
accomplished.  Likewise, it does not appear that those who 
have examined the veteran have considered the question as to 
whether the available evidence indicates that a personal 
assault actually occurred, as there is no reference to an 
assault in any but the most recent treatment records.  This 
should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the 
veteran's treatment for PTSD from the VA 
Medical Center in Tuscaloosa, Alabama as 
referenced in his August 2003 claim for 
benefits.  

2.  Once the above records have been 
obtained, the veteran should be scheduled 
for another VA psychiatric examination.  
The complete claims folder should be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
Any indicated consultation or tests 
should be accomplished, and if the 
veteran is diagnosed to have PTSD, the 
stressor upon which the diagnosis is 
based should be identified.  The examiner 
also should discuss the extent to which 
the record indicates a personal assault 
occurred in service.  If the veteran is 
diagnosed to have a psychiatric 
disability other than PTSD, the examiner 
should address whether any in-service 
findings or observations of the veteran's 
behavior represented the onset or early 
manifestations of the veteran's current 
disability.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
